DETAILED ACTION
This Office Action is in response to Application 17/016,624 filed on 09/10/2020.
In the instant application, claims 1, 11 and 12 are independent claims; Claims 1-12 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 09/10/2020 are acceptable
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2020 was filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 recites “An information processing apparatus”. The claimed “apparatus” appears to be a "computer program per se" without hardware. The apparatus would reasonably be interpreted by one of ordinary skill in the art as software, per se because all those that included in the apparatus is “means for executing a process for displaying a plurality of regions”. Therefore, in the broadest reasonable interpretation that is consistent with the specification, the apparatus can be interpreted as being with no physical and tangible computer component capable of producing a useful, concrete and tangible result.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over SHIBUKAWA et al. (“Shibukawa,” US 2011/0050888), published on March 3, 2011 in view of Chegini et al. (“Chegini,” US 2017/0052680), published on February 23, 2017.
Regarding claim 1, Shibukawa teaches an information processing apparatus comprising (Shibukawa: see par. 0049 and Fig. 3; mobile terminal 3): 
	a processor (Shibukawa: see par. 0049; central processing unit 30) configured to execute a process for displaying a plurality of regions (Shibukawa: see par. 0153 and Fig. 18; the inspection report generation screen includes areas Q1-Q5), wherein the plurality of regions include a first region (Shibukawa: see pars. 0153-0154 and Fig. 18; the inspection point selection area Q1 is an area in which the framing plan “inspection map” and one or more inspection points corresponding thereto contained in the inspection data are displayed by the inspection point icon P1), a second region (Shibukawa: see pars. 0155-0157 and Fig. 18; the all inspection photo display area Q2 is an area in which the number of all inspection photos associated with the inspection point selected in the inspection point selection area Q1 is selected), and a third region (Shibukawa: see par. 0159; the inspection point detail display area Q3 is an area in which detail information associated with the inspection point selected in the inspection point selection area Q1 is displayed), and wherein the first region indicates, on a map, an imaging location of an image saved at a predetermined location such that the imaging location is selectable by a user (Shibukawa: see pars. 0153-0154 and Fig. 18; inspection points are displayed on the framing plan “inspection map” and are selectable), the second region presents the image captured at the imaging location selected in the first region (Shibukawa: see pars. 0155-0157 and Fig. 18; the all inspection photo display area Q2 is an area in which the number of all inspection photos associated with the inspection point selected in the inspection point selection area Q1 is selected), and the third region relates to editing performable by the user on information attached to the inspection point selected in the first region [the image presented in the second region] (Shibukawa: see par. 0159; the inspection point detail display area Q3 is an area in which detail information associated with the inspection point selected in the inspection point selection area Q1 is displayed. The detail information can include inspection information such as an inspection point number contained in the inspection data, the inspection result and the comment acquired from the mobile device 3 and the like).
	Shibukawa does not appear to teach the third region relates to editing performable by the user on information attached to the inspection point selected in the first region the image presented in the second region.
	However Chegini teaches a method for storing the user annotation of the at least one video frame. Chegini further teaches: the third region relates to editing performable by the user on information attached to the inspection point selected in the first region [the image presented in the second region (Chegini: see pars. 0143-0144 and Fig. 23; when the user selects a given video or a given image from the listing 2318 associated with a project, the selected given video or given image will be displayed by an image viewer 2304. See par. 0150 and Fig.23; an event detail pane 2326 may be provided that lists annotation details associated with the frame displayed in the window 2304. For example the event details may include the unique annotation identifier. In the illustrated example, the event detail recites “bolt cracked/must be replaced”. Optionally, the event detail may also include icons, image, and/or graphical information).
	All references are in the same field of endeavor of inspection tasks.  Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Chegini and Shibukawa in front of them to include the displaying of user annotations associated with the selected video or image as disclosed by Chegini with the inspection system of Shibukawa to provide an improved, efficient and easy-to user system for locating and generating reports with respect to plan comments (Chegini: see par. 0005).
Regarding claim 10, Shibukawa and Chegini teach the information processing apparatus of claim 1,
Shibukawa and Chegini further teaches wherein the processor arranges the second region and the third region next to each other at left and right sides beside the first region (Shibukawa: see Fig. 18; regions Q2 and Q3 are displayed next to each other and beside region Q1. Note: Even though Q2 and Q3 regions are displayed at the bottom and right side of Q1 region, the display location of each region is merely a “design choice” that would have been obvious to a person of ordinary skill in the art).
Regarding claim 11, claim 11 teaches a non-transitory computer readable medium storing a program executing in the information processing apparatus as claimed in claim 1. Claim 11 similar scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 teaches an information processing apparatus that is similar scope to the information processing apparatus claimed in claim 1 and is therefore rejected under similar rationale.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shibukawa and Chegini as applied to claim 1 above and further in view of TSUTSUI (“Tsutsui,” US 2009/0060263), published on March 5, 2009
Regarding claim 2, Shibukawa and Chegini teach the information processing apparatus of claim 1,
Shibukawa and Chegini do not appear to teach wherein the processor sequentially changes the imaging location indicated in a selectable manner in the first region in response to an operation performed by the user.  
However Tsutsui teaches a method for displaying map information; wherein the processor sequentially changes the imaging location indicated in a selectable manner in the first region in response to an operation performed by the user (Tsutsui: see pars.0080-0087 and Figs. 3, 4A, 4B; the movement button 36 is a button for switching between a selected image displayed in the image display area 34 and the thumbnail thereof. The selection location Ls is moved to another adjacent location L in response to the operation direction of the movement button 36). 
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Tsutsui, Shibukawa and Chegini in front of them to include the displaying of captured images based on location of the captured images as disclosed by Tsutsui with the inspection system of Shibukawa to provide a new and improved map information display interface which are capable of displaying map information in which the image-capturing location of an image captured within a predetermined time period is contained on the basis of information on the image-capturing data and time and the image-capturing place of the captured image (Tsutsui: see par. 0009).
Regarding claim 3, Shibukawa, Chegini  and Tsutsui teach the information processing apparatus of claim 2,
Shibukawa, Chegini  and Tsutsui wherein the processor changes the imaging location indicated in the selectable manner in the first region to an imaging location closest to the imaging location selected prior to the change in response to an operation performed on a cursor button by the user (Tsutsui: see pars. 0084-0085 and Figs. 4A-4B; the user operates the movement button 36 on the right side that is used to move the selection location Ls to a location ahead with respect to time in order to move the selection location Ls to an image-capturing location L108).  
Regarding claim 4, Shibukawa, Chegini  and Tsutsui teach the information processing apparatus of claim 2,
Shibukawa, Chegini and Tsutsui wherein the processor changes the imaging location indicated in the selectable manner in the first region based on a predetermined sorting condition in response to an operation performed on a cursor button by the user (Tsutsui: see par. 0005; a user can rearrange captured images on the basis of information, such as places and dates and times at which images of subjects were captured. See par. 0040; captured images are displayed on a map by using as a reference the image-capturing time of a captured image specified by the user. See pars. 0084-0085 and Figs. 4A-4B; the user operates the movement button 36 on the right side that is used to move the selection location Ls to a location ahead with respect to time in order to move the selection location Ls to an image-capturing location L108).  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shibukawa and Chegini as applied to claim 1 above and further in view of Hong (“Hong,” US 2017/0178376), published on June 22, 2017.
Regarding claim 5, Shibukawa and Chegini teach the information processing apparatus of claim 1,
Shibukawa and Chegini do not appear to teach wherein the processor indicates, on the map, information related to an imaging direction of the image in the first region.  
However Hong teaches a method for presenting geospatial data points overlaid on a map image; wherein the processor indicates, on the map, information related to an imaging direction of the image in the first region (Hong: see par. 0063 and Fig. 10; the geospatial interface system may display associated data points by connecting the associated data points with line segments, the line segments may include an indicator 1008 of a direction of movement). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hong, Shibukawa and Chegini in front of them to include the displaying of directional indicator as taught by Hong with the inspection system of Shibukawa to provide an efficient and convenient interface for searching and filtering associated data points on a geospatial interface system (Hong: see pars. 0062-0063).
Regarding claim 6, Shibukawa, Chegini and Hong teach the information processing apparatus of claim 5,
Shibukawa, Chegini and Hong wherein the processor indicates, on the map, an arrow as the information related to the imaging direction (Hong: see par. 0063 and Fig. 10; arrow as indicator 1008 of a direction of movement).  
Thus combining Shibukawa, Chegini and Hong would teach the limitation of claim 6 obvious for the same reason as set forth in claim 5.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shibukawa and Chegini as applied to claim 1 above and further in view of MAJIMA et al.  (“Majima,” US 2020/0132499), filed on October 22, 2019.
Regarding claim 7, Shibukawa and Chegini teach the information processing apparatus of claim 1, 
Chegini further teaches wherein the plurality of regions further include a fourth region (Chegini: see pars. 0142-0143 and Fig. 23; a search interface is provided enabling the user to search for documents such as video, audio, or image documents, which may be annotated), wherein the fourth region is a region used by the user to search for the image (Chegini: see pars. 0142-0143 and Fig. 23; a search interface is provided enabling the user to search for documents such as video, audio, or image documents), and [wherein the processor presents, in the first region, the imaging location of the image compatible with a search condition designated in the fourth region].  
Shibukawa and Chegini teach all the limitations above but do not appear to teach wherein the processor presents, in the first region, the imaging location of the image compatible with a search condition designated in the fourth region.
However Majima teaches an information providing apparatus; wherein the processor presents, in the first region, the imaging location of the image compatible with a search condition designated in the fourth region (Majima: see pars. 0164-0167 and Figs. 6A-6B; the map display area 611 displays images 611A indicating the locations of the events or facilities, which are output as the search results of the vicinity information search).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Majima, Shibukawa and Chegini in front of them to include the display of locations of the events or facility based on the search as taught by Majima with the inspection system of Shibukawa to provide an improved information providing apparatus that encourages the user to understand the particular types of transportation used in the route candidate the uses the two or more types of transportation (Majima: see par. 0023).
Regarding claim 8, Shibukawa, Chegini and Majima teach the information processing apparatus of claim 7, 
Shibukawa, Chegini and Majima further teach wherein the processor presents, in the first region, the imaging location of the image that includes an object designated in the fourth region (Majima: see pars. 0164-0167 and Figs. 6A-6B; the map display area 611 displays images 611A indicating the locations of the events or facilities, which are output as the search results of the vicinity information search).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shibukawa and Chegini as applied to claim 1 above and further in view of O’Beirne et al.  (“O’Beirne,” US 2016/0356614), published on December 8, 2016.
Regarding claim 9, Shibukawa and Chegini teach the information processing apparatus of claim 1, 
Shibukawa and Chegini teach do not appear to teach wherein the processor presents the map presented in the first region in a switchable manner between a two- dimensional mode and a three-dimensional mode.  
However O’Beirne teaches a mapping and navigation application with several map browsing modes; wherein the processor presents the map presented in the first region in a switchable manner between a two- dimensional mode and a three-dimensional mode (O’Beirne: see par. 0055; the standard map browsing mode includes various user interface items that allow the user to switch between 2D and 3D map views).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of O’Beirne, Shibukawa and Chegini in front of them to include the switching between 2D and 3D map views as taught by O’Beirne with the inspection system of Shibukawa to provide a comprehensive and efficient transit routing and navigation system that allows users to browse maps and get route directions (O’Beirne: see par. 0001).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: Gold et al. (US 2006/0271287) – a method and system for generating a street map that includes a position identifier that identifies a location on the street map.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174